Title: From John Adams to Benjamin Stoddert, 31 March 1800
From: Adams, John
To: Stoddert, Benjamin



Philadelphia March 31st 1800

The President of the U.S. requests the Secretary of the Navy to employ some of his clerks in preparing a catalogue of books for the use of his office. It ought to consist of all the best writings in Dutch, Spanish French & especially in English, upon the theory & practice of naval architecture, navigation, gunnery Hydraulicks, Hydrostatick & all branches of mathematicks, subservient to the profession of the sea. The lives of all the admirals, English, French Dutch or any other nation, who have distinguished themselves by the boldness & success of their navigation or their gallantry & skill in naval combats. If there are no funds, which can be legally applied by the Secretary to the purchase of such a library, application ought to be made to Congress for assistance.
